         Case 8:18-cr-00157-TDC Document 352 Filed 12/17/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA

         v.
                                                           Criminal Action No. TDC-18-0157
 LEEELBAZ,

         Defendant.



                                       AMENDED ORDER

        Upon consideration of Ms. Elbaz's Unopposed Motion for an Order to Release Lien on

Property and the entire record herein, it is this J ;1'day of   A~               ,2019, hereby
        ORDERED that Ms. Elbaz's Unopposed Motion for an Order to Release Lien on Property

is GRANTED; and it is further

        ORDERED that the Clerk of the Court release to Limor Elbaz the $354,000 in cash she

deposited with the Clerk of the Court on or about March 22, 2018, plus interest; and it is further

        ORDERED that the San Francisco Assessor-Recorder's           Office shall file this Order that

shall release the encumbrance placed on 1633 Burrows Street, San Francisco, California 94134,

APN: 5996-0331 (previously recorded in that office as Document No. 2017K516071), and that

any and all liens on said property be released as they relate to the case number referenced above.




                                                        THEODORE D. CHU
                                                        United States District
